Order entered on September 14, 1966 vacating final decree dated April 3, 1933, unanimously reversed, on the law and the facts and in the exercise of discretion, with $30 costs and disbursements to abide the event, and the matter remanded for hearing. Prima facie respondent makes out a persuasive case for the requested vacatur. The papers in opposition, however, contain some conflicting allegations regarding the current situation which in our judgment preclude a determination on affidavits alone. Settle order on notice. Concur — Botein, P. J., Stevens, Capozzoli, Rabin and McNally, JJ. [51 Misc 2d 482.]